Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2009 (“Effective Date”) by and between RXi Pharmaceuticals
Corporation (“Employer”), a Delaware corporation, and Tod Woolf, an individual
and resident of the Commonwealth of Massachusetts (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall continue to serve on a full-time basis as Employer’s
President and Chief Executive Officer on the terms set forth in this Agreement,
with the term of this Agreement to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall continue
to employ Employee, and Employee shall continue to serve, as Employer’s
President and Chief Executive Officer. Employee understands that his duties as
President and Chief Executive Officer may change from time to time over the term
of this Agreement in the discretion of Employer’s Board of Directors, but such
duties shall in all events be consistent with the duties customarily assigned to
the Chief Executive Officer of a company such as Employer.
     2. Duties. Place of Employment. Employee shall perform all duties assigned
to him by the Employer’s Board faithfully, diligently and to the best of his
ability. Such duties include, without limitation, the overseeing and
implementation of the business plan adopted by the Board (as may be revised from
time to time by the Board). Employee shall perform the services contemplated
under this Agreement in accordance with the policies established by and under
the direction of the Board of Directors. Employee shall have such corporate
power and authority as shall reasonably be required to enable him to discharge
his duties under this Agreement. Employee’s services hereunder shall be rendered
at Employer’s offices in Worcester, Massachusetts (or such other location that
is then the corporate headquarters of Employer), except for travel when and as
required in the performance of Employee’s duties hereunder.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder, except as noted on Schedule A, which contains other potential
activities of the Employee and disclosed conflicts of interest.
     4. Term. The term (the “Term”) of Employee’s employment shall commence on
the Effective Date and shall expire on December 31, 2009, unless sooner
terminated in accordance with Section 6. Neither Employer nor Employee shall
have any obligation to extend or renew this Agreement. In the event the
Agreement shall not be extended or renewed by Employer beyond the Term, Employer
shall continue to pay Employee his salary as provided for in Section 5.1 during
the period commencing on the date on which the Term ends and ending on the
earlier of (a) June 30, 2010 or (b) the date of Employee’s re-employment with
another employer (other than IPIFINI).

 



--------------------------------------------------------------------------------



 



     5. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          5.1 Salary. Commencing on the Effective Date, Employee shall be
entitled to receive an annual Base Salary of Three Hundred and Seventy Five
Thousand ($375,000).
          5.2 Discretionary Bonus. Employee may be eligible for an annual bonus
for his services during the Term. Employee’s eligibility to receive a bonus, any
determination to award Employee such a bonus and, if awarded, the amount thereof
shall be in Employer’s sole discretion.
          5.3 Stock Options. The terms of the stock options granted to Employee
under Employer’s 2007 Incentive Plan (the “Stock Options”) prior to the
Effective Date, shall be governed by Employee’s employment agreement with the
Employer dated as of February 22, 2008. Employee shall be eligible to receive
additional grants of Stock Options during the term of this Agreement, as shall
be determined by Employer’s Board of Directors in its sole discretion. In the
event that the Employee is terminated without Cause or resigns for Good Reason,
with respect to any stock options granted during the Term of this Agreement, the
shares that would have vested during the Severance Period (as defined in
Section 6.2 below) shall vest and become exercisable as of the date of such
termination.
          5.4 Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.
          5.5 Vacation. Employee will be entitled to 25 days of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off” days will accrue per pay
period and will stop accruing once 20 days have been reached.
          5.6 Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term. Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
          5.7 Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which maybe in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.

2



--------------------------------------------------------------------------------



 



     6. Termination. The Agreement may be terminated as set forth in this
Section 6.
          6.1 Termination by Employer for Cause or Voluntary Resignation Without
Good Reason. Employer may terminate Employee’s employment hereunder for “Cause”
upon notice to Employee and Employee may voluntarily resign his employment
hereunder upon notice to Employer. “Cause” for this purpose shall mean any of
the following:
               (a) Employee’s breach of any material term of the Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee shall have previously received written notice from
Employer stating the nature of such breach and affording Employee at least ten
days to correct such breach;
               (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any felony or other crime of moral turpitude;
               (c) Employee’s act of fraud or dishonesty injurious to Employer
or its reputation;
               (d) Employee’s continual failure or refusal to perform his
material duties as required under the Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
               (e) Employee’s act or omission that, in the reasonable
determination of Employer’s Board of Directors (or a Committee of the Board),
indicates alcohol or drug abuse by Employee; or
               (f) Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.
     Upon termination of Employee’s employment by Employer for Cause or by
Employee due to a voluntary resignation without Good Reason, all compensation
and benefits to Employee hereunder shall cease and Employee shall be entitled
only to payment, not later than three days after the date of termination, of any
accrued but unpaid salary and unused paid “time off” as provided in Sections 5.1
and 5.5 as of the date of such termination and any unpaid bonus that may have
been previously awarded Employee as provided in Section 5.2 prior to such date.
          6.2 Termination by Employer without Cause or by Employee for Good
Reason. Employer may also terminate Employee’s employment without Cause upon
notice to Employee. Employee may also terminate Employee’s employment for Good
Reason upon notice to the Employer. Upon termination of Employee’s employment by
Employer without Cause or by Employee for Good Reason, all compensation and
benefits to Employee hereunder shall cease and Employee shall be entitled to
payment of:

3



--------------------------------------------------------------------------------



 



          6.3
               (a) any accrued but unpaid salary and unused paid “time off” as
of the date of such termination as required by Massachusetts law and any unpaid
bonus that may have been previously awarded Employee as provided in Section 5.2
prior to such date, which shall be due and payable upon the effective date of
such termination;
               (b) an amount, which shall be due and payable within ten
(10) days following the effective date of such termination, equal to the salary
that would otherwise be payable as provided in Section 5.1 for the period of
time which is equal to the earlier of either (i) the twelve-month anniversary of
such termination date; or (ii) the remainder of the Term of the Agreement but in
no event less than six(6) months (either (i) or (ii) shall be referred to as the
“Severance Period”) and
               (c) continued participation, at Employer’s cost and expense,
during the Severance Period in any Employer sponsored group benefit plans in
which Employee was participating as of the date of termination.
For purposes of this Agreement, Good Reason shall mean any of the following:
(i) a material reduction in Employee’s duties, position, or responsibilities in
effect immediately prior to such reduction; (ii) the Company reduces Employee’s
Base Salary or bonus opportunity by more than 5% relative to his salary and
bonus opportunity in effect immediately prior to such reduction;(iii) there is a
material reduction by the Company in the kind or level of benefits to which
Employee is entitled immediately prior to such reduction with the result that
Employee’s overall benefits package is significantly reduced; (iv) without
Employee’s express written consent, Employee’s relocation to a facility or a
location more than fifty (50) miles from his then current location in Worcester,
Massachusetts; or (v) CytRx Corporation votes its shares of capital stock of
Employer to elect individuals who are affiliates of CytRx Corporation to
constitute a majority of the Employer’s Board of Directors.
          6.4 Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused paid “time off” as of the
date of such termination as required by Massachusetts law and any unpaid bonus
that may have been previously awarded Employee as provided in Section 5.2 prior
to such date.
     7. Confidentiality. While this Agreement is in effect and for a period of
four years thereafter, Employee shall hold and keep secret and confidential all
“trade secrets” (within the meaning of applicable law) and other confidential or
proprietary

4



--------------------------------------------------------------------------------



 



information of Employer and shall use such information only in the course of
performing Employee’s duties under this Agreement; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law. Employee shall maintain in trust all such trade secret or other
confidential or proprietary information, as Employer’s property, including, but
not limited to, all documents concerning Employer’s business, including
Employee’s work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee’s possession or under Employee’s
control. Upon the expiration or earlier termination of Employee’s employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee’s possession or under Employee’s control.
     8. Equitable Remedies. Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith. This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
     9. Indemnification. Insurance. Employer and Employee acknowledge that, as
the Chief Executive Officer of Employer, Employee shall be a corporate officer
of Employer and, as such, Employee shall be entitled to indemnification to the
full extent mandated by Employer to its officers, directors and agents under the
Employer’s Certificate of Incorporation and Bylaws as in effect as of the date
of this Agreement. Subject to his insurability there under, Employer shall
maintain Employee as an additional insured under its current policy of directors
and officers liability insurance and shall use commercially reasonable efforts
to continue to insure Employee there under, or under any replacement policies in
effect from time to time, during the Term.
     10. Severable Provisions. The provisions of this Agreement are severable
and if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     11. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon Employer, its successors and assigns and Employee and
his heirs and representatives; provided, however, that neither party may assign
this Agreement without the prior written consent of the other party.
     12. Entire Agreement. This Agreement including Schedule A contains the
entire agreement of the parties relating to the subject matter hereof, and the
parties hereto have made no agreements, representations or warranties relating
to the subject

5



--------------------------------------------------------------------------------



 



matter of this Agreement that are not set forth otherwise therein or herein.
Except as expressly provided herein, this Agreement supersedes any and all prior
or contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof. Any such prior or contemporaneous
agreements are hereby terminated and of no further effect, and Employee, by the
execution hereof, agrees that any compensation provided for under any such
agreements is specifically superseded and replaced by the provisions of this
Agreement for services rendered from and after the Effective Date.
Notwithstanding the foregoing, the Invention Assignment and Confidentiality
Agreement dated February 22, 2007, between the Employee and Employer shall
remain in force.
     13. Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Employer’s Board of Directors (or a committee of the
Board) and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee). The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
     14. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to Massachusetts’s choice-of-law rules.
     15. Notice. All notices and other communications under this Agreement shall
be in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
If to Employer:
Legal Counsel
RXi Pharmaceuticals Corporation
60 Prescott St.
Worcester, MA 01605
If to Employee:
Mr. Tod Woolf
14 Babe Ruth Drive
Sudbury, MA 01776
     16. Survival. Sections 8 through 19 shall survive the expiration or
termination of this Agreement.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

6



--------------------------------------------------------------------------------



 



     18. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

            “EMPLOYER”
      By:    /s/   Sanford  J. Hillsberg        Sanford  J. Hillsberg       
Chairman of the Board of Directors        “EMPLOYEE”
      By:    /s/   Tod Woolf        Tod Woolf           

7



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Mr. Woolf is on the Scientific Advisory Board of ProNai, a company that uses DNA
to inactivate genes.
     Mr. Woolf is the President of IPIFINI, Inc., a company through which the
above-mentioned biomedical work is performed. IPIFINI, Inc. also has developed
and owns several inventions outside of the biomedical fields. Mr. Woolf and his
family and friends may receive personal financial compensation for any licenses
taken to Invitrogen IP for which Mr. Woolf is a named inventor and Mr. Woolf
(and his family and friends) will receive a cash payment if Invitrogen meets
certain sales goals through November 4, 2008. These inventions are in the field
of RNAi, so they will present a known potential conflict which will have to be
managed, by having the board vote on any potentially conflicting agreements with
Invitrogen in the field of RNAi.

8